On Motion to Dismiss.
The opinion of the Court was delivered by
Manning, J.
The appeal is by defendants, and their bond recites that they are “ bound in solido as principals and as sureties.” It i& not *561signed by Charpaux, nor need it be as a principal. It is signed by Brady per his attorney of record, and that is sufficient as a principal.
The. motion is on the ground that these parties are set out in the bond as sureties as well as principáis, and there is no name of any other surety in the body of the bond.
There is another signature at the bottom beneath Brady’s, viz: J. Cahier. It is in the place where a surety signs. He does not sign as a witness. There are two witnesses to the instrument, and besides he has the L. S. immediately after his signature. No one but an obligor putshis name at tlte locus sigilli.
The point has been settled by the Succession of Lyons, unreported, and Coyle vs. Suc. Creevy, 34 Ann. 541.
The motion is refused.